118 Ga. App. 524 (1968)
164 S.E.2d 259
STATE HIGHWAY DEPARTMENT
v.
ROSENFELD et al.
43942.
Court of Appeals of Georgia.
Argued September 10, 1968.
Decided September 25, 1968.
Rehearing Denied October 15, 1968.
Arthur K. Bolton, Attorney General, Richard L. Chambers, Assistant Attorney General, Thurman E. Duncan, Deputy Assistant Attorney General, Lennie F. Davis, Harry Dicus, for appellant.
Harry C. Jackson, Foley, Chappell, Hollis & Schloth, William J. Schloth, Hatcher, Stubbs, Land & Rothschild, Richard Y. Bradley, for appellees.
PANNELL, Judge.
Section 1 of the Act approved April 8, 1968 (Ga. L. 1968, p. 1072) eliminated from the Appellate Practice Act of 1965, as amended (Ga. L. 1965, p. 18; Ga. L. 1965, p. 240; Ga. L. 1966, p. 493; Code Ann. § 6-701), Subparagraph (2) of Section 1 (a) which gave the right of appeal "where the decision or judgment complained of, if it had been rendered as claimed for by the appellant, would have been a final disposition of the cause or final as to some material party thereto" and substituted in lieu thereof a new Subparagraph (2) as follows: "Where the trial judge in rendering an order, decision or judgment not otherwise subject to direct appeal, certifies within ten (10) days of entry thereof that such order, decision or judgment is of such importance to the case that immediate review should be had."
*525 The judgment appealed from is one granting a motion for new trial. There being no certificate of the trial judge certifying that the judgment, order or decision is of such importance to the case that immediate review should be had, we have no jurisdiction of the appeal and it must be dismissed.
Appeal dismissed. Jordan, P. J., and Deen, J., concur.